To set aside a judgment of non-suit, in a case wherein relator was plaintiff, and one Van Baalan arid another, were defendants.
Denied January 19, 1877.
A previous non-suit had been set aside upon payment of an attorney fee. The attorney fee was not paid, but defendants noticed the case for trial. At the opening of the term, plaintiff’s counsel announced that the case was improperly on the docket, for the reason that plaintiff had not complied with the order setting aside the non-suit, but the court set the case down for trial on a day specified. On that day plaintiff failed to appear, and the second non-suit was entered.